EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NAME JURISDICTION OF INCORPORATION Informatica Australia PTY Limited Australia Informatica Belgie N.V. Belgium Informatica International do Brazil Ltd. Brazil IS Informatica Software Ltda. Brazil Striva Technology Inc. California Informatica Software Ltd. Canada Informatica Cayman Ltd. Cayman Islands Informatica (Beijing) Information Technology Company Ltd China Agent Logic, Inc. Delaware Applimation, Inc. Delaware Gamma Enterprise Technologies, LLC Delaware Identity Systems, Inc. Delaware Informatica Federal Operations Delaware Informatica International, Inc. Delaware Itemfield, Inc. Delaware Similarity Systems, Inc. Delaware Striva Corporation Delaware Informatica France S.A.S. France AddressDoctor GmbH Germany Informatica GmbH Germany Informatica Software Limited Hong Kong Applimation India Private Limited India Informatica Business Solutions Private Ltd. India Informatica Ireland Ltd. Ireland Tristlam Ltd. Ireland Itemfield Ltd. Israel Informatica Software Italia S.r.l. Italy Informatica Japan KK Japan Informatica Korea Corporation Korea Informatica Software de Mexico S. de R.L. de C.V. Mexico Informatica Software Services de Mexico SA de CV. Mexico Informatica Nederland B.V. The Netherlands Informatica Nederland C.V. The Netherlands INFA Software Philippines Corporation The Philippines AddressDoctor North America Corporation North Carolina Info Corp Informática Portugal, sociedade unipessoal Lda. Portugal Informatica S.E.A. Pte. Ltd. Singapore Informatica Data Integration Iberica Spain Applimation, SA Switzerland Informatica Software (Schweiz) AG Switzerland Informatica Taiwan Co. Ltd. Taiwan Informatica Software Limited United Kingdom Striva Technology Ltd United Kingdom Informatica Development Ltd. United Kingdom
